        Case 1:17-cv-02061-ER-KNF Document 45 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------X

JOEL SPAULDING,

                          Plaintiff,
                                                              FINDINGS OF FACT AND
                                                              ORDER
        -against-                                             17 Civ. 2061 (ER/KNF)


NANCY BERRYHILL,
Acting Commissioner of Social Security,

                           Defendant.
-----------------------------------------------------X

        Plaintiff and Timothy S. McAdam, Esq. agreed to pay the larger of the two fees under 28

U.S.C.§2412 and 42 U.S.C.§406(b), as follows:

         “If my attorney is successful in the United States District Court, or the United
        States Court of Appeals, I agree to pay n 25% (25%) of war past due benefits
        awarded to me and my family in my Social Security disability case, my
        supplemental security income disability case, or both. . . .”

        Plaintiff’s attorneys furnished substantial services to him in pursuing the instant civil

action. It resulted in a judgment under sentence 4, 42 U. S. C. §405(g) remanding the within

action for further administrative proceedings.

        Plaintiff’s attorneys were awarded attorneys fee under 28 U.S.C.§2412 (the Equal Access

to Justice Act).

        Defendant has issued a Notice of Award in which $ $32,818.00 was withheld from past

due benefits to pay attorneys fees.

        Administrative proceedings were completed, and resulted in an award of disability

benefits to the plaintiff.

        There is no reason to deduct from the fee that plaintiff’s attorney seeks by reason of (a)
       Case 1:17-cv-02061-ER-KNF Document 45 Filed 07/14/20 Page 2 of 2




any delay on his part, (b) fraud, or overreaching by plaintiff’s attorney; (c) the results they

achieved in this action achieved the object of the bargain made between plaintiff and their

attorneys, and (d) the character of the representation in this matter.

       Defendant’s counsel has not objected to the motion.

       The fee plaintiff’s attorneys have applied for is reasonable under all the circumstances.

       NOW THEREFORE IT HEREBY IS ORDERED THAT plaintiff’s attorneys be paid the

sum of $ $32,818.00 for their services in this action. They shall refund to plaintiff the fee

allowed under 28 U.S.C.§2412.




                                               ___________________________________
                                               Edgardo Ramos, U.S.D.J.

                                               Date: July 14, 2020
